          Case 3:19-cv-05979-BHS-DWC Document 35 Filed 03/19/20 Page 1 of 2




1

2

3

4

5

6

7

8
9

10

11
                                                     DISTRICT JUDGE BENJAMIN H. SETTLE
12                                                 MAGISTRATE JUDGE DAVID W. CHRISTEL
13                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
14
                                      AT TACOMA
15
     BROOKE LYN SONIA,                                   NO. 3:19-cv-5979-BHS-DWC
16
                                      Plaintiff,         NOTICE OF APPEARANCE
17
         v.
18

19 KARIE RAINER, et al.,

20                                 Defendants.

21    TO:     CLERK OF THE ABOVE-ENTITLED COURT; and

22    TO:     BROOKE LYN SONIA, Plaintiff, Pro Se

23            YOU, AND EACH OF YOU, PLEASE TAKE NOTICE that CANDIE M. DIBBLE,

24    Assistant Attorney General, hereby appears as counsel for Defendants, BART ABPLANALP,

25    PH.D., KEVIN BOVENKAMP, BRUCE GAGE, SARA KARIKO, MD, KARIE RAINER, and

26    TONY ROME, in the above-referenced matter, without waiving objection as to sufficiency of


     NOTICE OF APPEARANCE                            1            ATTORNEY GENERAL OF WASHINGTON
                                                                           Corrections Division
     No. 3:19-cv-5979-BHS-DWC                                       1116 West Riverside Avenue, Suite 100
                                                                         Spokane, WA 99201-1106
                                                                              (509) 456-3123
          Case 3:19-cv-05979-BHS-DWC Document 35 Filed 03/19/20 Page 2 of 2




1     service of process or jurisdiction of this Court, and requests that notice of any and all further
2     proceedings except service of Summons and Complaint in said action be served upon the
3     undersigned attorney at the address stated below.
4             RESPECTFULLY SUBMITTED this 19th day of March, 2020.
5                                                  ROBERT W. FERGUSON
                                                   Attorney General
6

7

8                                                  s/ Candie M. Dibble
                                                   CANDIE M. DIBBLE, WSBA #42279
9                                                  Assistant Attorney General
                                                   Corrections Division
10
                                                   1116 West Riverside Avenue, Suite 100
11                                                 Spokane, WA 99201-1106
                                                   (509) 456-3123
12                                                 Candie.Dibble@atg.wa.gov

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF APPEARANCE                                 2           ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
     No. 3:19-cv-5979-BHS-DWC                                           1116 West Riverside Avenue, Suite 100
                                                                             Spokane, WA 99201-1106
                                                                                  (509) 456-3123
